UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7524


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEON MOSES, a/k/a Black,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:02-cr-00410-CCB-2; 1:09-cv-00628-CCB)


Submitted:   March 15, 2011                 Decided:    March 18, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Keon Moses, Appellant Pro Se.    Andrea L. Smith, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keon Moses seeks to appeal the district court’s order

denying    relief        on    his     28   U.S.C.A.        § 2255     (West    Supp.      2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate        of    appealability.              28     U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent     “a       substantial         showing       of     the     denial     of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating          that    reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El         v.   Cockrell,       537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude    that        Moses    has      not   made    the     requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the    appeal.      We        also   deny     Moses’        motion   for     appointment       of

counsel.     We dispense with oral argument because the facts and

legal    contentions          are     adequately       presented       in    the    materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3